     Case 1:19-cv-00900-AWI-BAM Document 22 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   JASON MCCLAIN,                                    Case No. 1:19-cv-00900-AWI-BAM (PC)
11                      Plaintiff,                     ORDER GRANTING MOTION FOR CASE
                                                       UPDATE
12          v.
                                                       (ECF No. 21)
13   SCHOO, et al.,
14                      Defendants.
15
            Plaintiff Jason McClain (“Plaintiff”) is a state prisoner proceeding pro se and in forma
16
     pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on
17
     Plaintiff’s complaint against Defendants Schoo, Gonzalez, and Brooks for failure to protect in
18
     violation of the Eighth Amendment.
19
            On February 4, 2020, the undersigned issued findings and recommendations that this
20
     action proceed on Plaintiff’s complaint against Defendants Schoo, Gonzalez, and Brooks for
21
     failure to protect in violation of the Eighth Amendment, and all other claims be dismissed from
22
     this action for failure to state a claim. (ECF No. 16.) Plaintiff filed objections on February 12,
23
     2020. (ECF No. 17.) On May 1, 2020, the assigned District Judge adopted the findings and
24
     recommendations in full. (ECF No. 18.)
25
            Accordingly, on May 5, 2020, the Court issued an order finding service of the complaint
26
     appropriate and directing electronic service on Defendants Schoo, Gonzalez, and Brooks. (ECF
27
     No. 19.)
28
                                                      1
     Case 1:19-cv-00900-AWI-BAM Document 22 Filed 05/14/20 Page 2 of 2

 1          Currently before the Court is Plaintiff’s motion for update and a notice of change of

 2   address, filed May 11, 2020. (ECF No. 21.) Plaintiff states that he has not heard from the court

 3   for several months, and it appears that the last order received by Plaintiff was the Court’s

 4   February 4, 2020 findings and recommendations. In addition, Plaintiff states that he received an

 5   unexpected letter from Kaufman Law Firm requesting that a lawyer wanted to represent him.

 6   Plaintiff states that he signed a client fee agreement but was not provided a copy of the document

 7   with the attorney’s name. Plaintiff requests an update on his case and provides notice that his

 8   address has changed. (Id.)

 9          Upon receiving Plaintiff’s notice of change of address, the Clerk of the Court re-served

10   the most recent filings in this action, including the Court’s May 1, 2020 order from the District

11   Judge adopting the February 4, 2020 findings and recommendations in full, and the May 5, 2020

12   order finding service of the complaint appropriate and directing electronic service on Defendants

13   Schoo, Gonzalez, and Brooks. (ECF Nos. 18, 19.) At this time, the Court is awaiting completion

14   of service on Defendants, there are no pending deadlines for Plaintiff, and Plaintiff has not missed

15   any deadlines.

16          With respect to Plaintiff’s statement that he is now being represented by an attorney from

17   Kaufman Law Firm, Plaintiff is informed that no attorneys have made an appearance in this

18   action on behalf of Plaintiff. Until an attorney enters their appearance in this case, Plaintiff will

19   continue to represent himself, meaning he will continue to be pro se in this case. If Plaintiff

20   retains representation by an attorney in the future, Plaintiff’s attorney should inform the Court
21   immediately.

22          Pursuant to the information provided above, Plaintiff’s motion for a case update, (ECF

23   No. 21), is HEREBY GRANTED.
     IT IS SO ORDERED.
24

25      Dated:      May 14, 2020                                /s/ Barbara    A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       2
